OPINION OF THE COURT
ALDISERT, Circuit Judge.
These consolidated appeals arise out of an on-going federal diversity class action, In re Asbestos School Litig., 104 F.R.D. 422 (E.D.Pa.1984), aff'd, 789 F.2d 996 (3d Cir.), cert. denied, 479 U.S. 852, 107 S.Ct. 182, 93 L.Ed.2d 117 (1986), and require us to decide (1) whether we have appellate jurisdiction over appeal No. 90-1174 brought by Akron (Ohio) City School District Board of Education; and (2) whether the district court properly granted National Gypsum Company’s motion for reconsideration and enjoined pending state court actions filed by appellants School District of the City of Flint, Michigan, and Akron City School District Board of Education against National Gypsum Company.
On Sunday, October 28, 1990, National Gypsum Company filed a petition for reorganization under Chapter 11 in the United States Bankruptcy Court for the Northern District of Texas (Dallas Division). Thereafter, on November 29, 1990 the bankruptcy court served an order authorizing notice of the enforcement of the automatic stay provision of 11 U.S.C. § 362(a).
Accordingly, action in these appeals will be stayed. Ass’n of St. Croix Condominium Owners v. St. Croix Hotel Corp., 682 F.2d 446 (3d Cir.1982).